 Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 1 of 25 PageID #:17399




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
______________________________________
                                       )
UNITED STATES SECURITIES               )
AND EXCHANGE COMMISSION,               )
                                       ) Civil Action No. 18-CV-5587
                  Plaintiff,           )
            v.                         )
                                       ) Hon. John Z. Lee
EQUITYBUILD, INC.,                     )
EQUITYBUILD FINANCE, LLC,              )
JEROME H. COHEN, and                   ) Magistrate Judge Young B. Kim
SHAUN D. COHEN,                        )
                                       )
                  Defendants.          )
                                       )

  ORDER PARTIALLY GRANTING RECEIVER’S NINTH MOTION TO CONFIRM
     THE SALE OF CERTAIN REAL ESTATE AND FOR THE AVOIDANCE
     OF CERTAIN MORTGAGES, LIENS, CLAIMS, AND ENCUMBRANCES

       WHEREAS, by Order Appointing Receiver, dated August 17, 2018 (Docket No. 16) this

Court took exclusive jurisdiction and possession of the assets of all Receivership Defendants;

       WHEREAS, the Order Appointing Receiver identified 1700 Juneway LLC as a

Receivership Defendant;

       WHEREAS, by Order dated March 14, 2019 (Docket No. 290), this Court identified

SSDF5 Portfolio 1 LLC, SSDF7 Portfolio 1 LLC, and SSPH Portfolio 1 LLC as additional

Receivership Defendants;

       WHEREAS, 1700 Juneway LLC is the owner of record of the real estate located at 1700-

08 West Juneway Terrace, Chicago, Illinois 60626 ("1700 West Juneway"), whose commonly

known addresses, permanent index number, and legal description is reflected on Tab A hereto;

       WHEREAS, SSDF5 Portfolio 1 LLC is the owner of record of the real estate located at

3074 East Cheltenham Place, Chicago, Illinois 60649 ("3074 East Cheltenham") and 7201 South



                                                1
 Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 2 of 25 PageID #:17400




Constance Avenue, Chicago, Illinois 60649 ("7201 South Constance"), whose commonly known

addresses, permanent index numbers, and legal descriptions are reflected on Tab A hereto;

          WHEREAS, SSDF7 Portfolio 1 LLC is the owner of record of the real estate located at

2736-44 West 64th Street, Chicago, Illinois 60629 ("2736-44 West 64th"), 6355-59 South

Talman Avenue, Chicago, Illinois 60629 ("6355-59 South Talman"), 6356 South California

Avenue, Chicago, Illinois 60629 ("6356 South California"), 7051 South Bennett Avenue,

Chicago, Illinois 60649 ("7051 South Bennett"), 7201-07 South Dorchester Avenue, Chicago,

Illinois 60619 ("7201-07 South Dorchester"), 7508 South Essex Avenue, Chicago, Illinois 60649

("7508 South Essex"), and 7953-59 South Marquette Road, Chicago, Illinois 60617 ("7953-59

South Marquette"), whose commonly known addresses, permanent index numbers, and legal

descriptions are reflected on Tab A hereto;

          WHEREAS, SSPH Portfolio 1 LLC is the owner of record of the real estate located at

5618-20 South Martin Luther King Drive, Chicago, Illinois 60637 ("5618-20 South King") and

6558 South Vernon Avenue, Chicago, Illinois 60637 ("6558 South Vernon"), whose commonly

known addresses, permanent index numbers, and legal descriptions are reflected on Tab A

hereto;

          WHEREAS, the Court finds that the sales prices reflected in the Purchase And Sale

Agreements that the Receiver has accepted for the conveyances of 1700 West Juneway, 3074

East Cheltenham, 7201 South Constance, 2736-44 West 64th, 6355-59 South Talman, 6356

South California, 7051 South Bennett, 7201-07 South Dorchester, 7508 South Essex, 7953-59

South Marquette, 5618-20 South King, and 6558 South Vernon (collectively, the "Properties")

are consistent with the fair market value of the Properties;




                                                 2
 Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 3 of 25 PageID #:17401




       WHEREAS, Kevin B. Duff, as receiver (“Receiver”) for the Receivership Defendants,

filed a Ninth Motion To Confirm The Sale Of Certain Real Estate And For The Avoidance Of

Certain Mortgages, Liens, Claims, And Encumbrances (the “Motion”); and

       WHEREAS, the Court finds that the Receiver has given fair, adequate, and sufficient

notice to all interested parties, including all mortgagees and other encumbrancers affected by the

Motion;

       NOW, THEREFORE, it is hereby ORDERED that:

       1.      The Motion is GRANTED IN PART.

       2.      The Receiver is authorized to sell the real property and improvements at 1700

West Juneway free and clear of:

               a.     that certain Mortgage, Assignment of Leases and Rents, Security

       Agreement and Fixture Filing recorded April 11, 2017, as Document No. 1710129089, and

       re-recorded April 12, 2017, as Document No. 1710206148 and that certain Financing

       Statement filed April 11, 2017, as Document No. 1710129090;

               b.     that certain Amendments to Mortgages and Cross-Collateralization

       Agreement recorded as Document No. 1725729064, and the terms and conditions

       contained therein; and

               c.     that certain Mortgage recorded June 23, 2017, as Document No.

       1717413024, in favor of the Agee Family Trust, as to an undivided 0.97% interest; Aluvelu

       Homes, LLC, as to an undivided 0.49% interest; American Estate and Trust FBO Layne

       Jones IRA, as to an undivided 0.49% interest; Asians Investing In Real Estate LLC, as to

       an undivided 0.36% interest; Bill Akins, as to an undivided 0.49% interest; Cadaval

       Investment Trust FBO Dana Cadaval Solo 401k, as to an undivided 1.21% interest; CAMA




                                                3
Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 4 of 25 PageID #:17402




    SDIRA LLC FBO Bill Akins IRA (Account Number: 000107), as to an undivided 0.61%

    interest; Capital Investors, LLC, as to an undivided 6.07% interest; Clearwood Funding,

    LLC., as to an undivided 1.21% interest; Clove, LLC, as to an undivided 0.12% interest;

    Coppy Properties, LLC, as to an undivided 1.21% interest; Cross 5774 Holdings LLC -

    Cross Global Funding Group, as to an undivided 1.21% interest; Danielle DeVarne, as to

    an undivided 1.21% interest; Darrell W. Duty and Frances C. Duty, as to an undivided

    0.24% interest; DeeAnn Nason, as to an undivided 1.21% interest; Denton Real Estate

    Company Inc. 401k, as to an undivided 0.61% interest; Dream Homes 4u Inc, as to an

    undivided 0.36% interest; Elaine Sison Ernst, as to an undivided 0.73% interest; Evans &

    Associates LLC, as to an undivided 1.21% interest; Gilbert D. Sherman Declaration of

    Trust Dated July 30, 2013, as to an undivided 1.21% interest; Helene D. Kapsky, as to an

    undivided 2.43% interest; Hiroyuki Roy Chin and Lillian S. Chin, as to an undivided 0.58%

    interest; iPlan Group Agent for Custodian FBO Dana Speed IRA, as to an undivided 0.97%

    interest; iPlan Group Agent for Custodian FBO Jason Ragan Roth IRA #3320326, as to an

    undivided 0.24% interest; iPlan Group Agent for Custodian FBO Jason Ragan SEP

    #3340597, as to an undivided 0.49% interest; iPlanGroup Agent for Custodian FBO

    Andrew Brooks IRA, as to an undivided 0.49% interest; iPlanGroup Agent for Custodian

    FBO David Trengove IRA Account #3300951, as to an undivided 0.85% interest;

    iPlanGroup Agent for Custodian FBO Gary Bumham JR Family HSA, as to an undivided

    0.22% interest; iPlanGroup Agent for Custodian FBO Janice G. Burrell IRA, as to an

    undivided 2.11% interest; iPlanGroup Agent for Custodian FBO Michael Borgia IRA, as

    to an undivided 3.03% interest; iPlanGroup Agent for Custodian FBO Raegan Bumham

    Roth IRA, as to an undivided 0.02% interest; iPlanGroup Agent for Custodian FBO




                                            4
Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 5 of 25 PageID #:17403




    Vladimir Matviishin IRA, as to an undivided 0.18% interest; IRA Services Trust Company

    CFBO Jean-Marc Cabrol IRA 220656, as to an undivided 0.37% interest; IRA Services

    Trust Company CFBO Melbourne Kimsey II IRA113530, as to an undivided 1.21%

    interest; JLo Enterprises, LLC, as to an undivided 0.66% interest; JLo Enterprises, LLC,

    as to an undivided 0.24% interest; JML Roth, LLC, as to an undivided 0.05% interest; JML

    Roth, LLC, as to an undivided 0.05% interest; John A. Martino, as to an undivided 2.43%

    interest; Juliette S. Barksdale, as Trustee of the Juliette S. Barksdale 2011 Revocable Trust

    u/d/t December 22, 2011, as to an undivided 7.28% interest; Kameda Investments LLC, as

    to an undivided 2.43% interest; Madison Trust Company Custodian FBO Brian Shaffer

    IRA Account # M1703059, as to an undivided 2.43% interest; Madison Trust Company

    Custodian FBO Michael McClane IRA M1610052, as to an undivided 2.43% interest;

    Madison Trust Company Custodian FBO Xuwen Lin IRA Account #M1606034, as to an

    undivided 0.21% interest; Madison Trust Company Custodian FBO Zahra Mofrad IRA, as

    to an undivided 0.61% interest; Madison Trust IRA FBO Grace Ndungu #M1703041, as

    to an undivided 1.21% interest; Mark A. Miller ATF Domaskin Revocable Trust August

    8th, 2006, as to an undivided 2.43% interest; MayREI LLC, as to an undivided 1.46%

    interest; MayREI LLC, as to an undivided 1.21% interest; Melanie T. Gonzales and Gary

    M. Gonzales, as to an undivided 6.07% interest; NuView IRA fbo Elizabeth Monnot-Chase

    IRA Traditional IRA, as to an undivided 1.21% interest; NuView IRA fbo Elizabeth

    Monnot-Chase IRA Traditional IRA, as to an undivided 1.33% interest; Patrick Connely,

    as to an undivided 1.21% interest; Paul N. Wilmesmeier, as to an undivided 0.61% interest;

    Paul S. Applefield, DDS, 401K Plan, as to an undivided 1.09% interest; Pioneer Valley

    Properties, LLC, as to an undivided 1.21% interest; Quest IRA acc#26920-21 FBO Mona




                                              5
 Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 6 of 25 PageID #:17404




       Leonard Roth IRA, as to an undivided 1.21% interest; Quest IRA, Inc. FBO Paul S.

       Applefield IRA# 16413-21, as to an undivided 0.16% interest; Quest IRA, Inc. FBO

       Rebeca E. Savory-Romero IRA #15528-21, as to an undivided 0.25% interest; Quest IRA,

       Inc. FBO Robin Applefield IRA# 25164-21, as to an undivided 0.16% interest; R.D.

       Meredith General Contractors, LLC, as to an undivided 2.43% interest; R.D. Meredith

       General Contractors, LLC 401K Plan, as to an undivided 0.97% interest; Ricardo Acevedo

       Lopez, as to an undivided 0.36% interest; Rise Up Real Estate Group, LLC, as to an

       undivided 3.50% interest; Robert A. Potter, as to an undivided 1.92% interest; Samuel R.

       Cratis, as to an undivided 1.82% interest; Scott H. Eaton, as to an undivided 0.61% interest;

       Scott/Erquiaga Trust, as to an undivided 1.21% interest; Self Directed IRA Services Inc.,

       FBO: William Hooper, Account #100005001, as to an undivided 1.33% interest; Serva

       Fidem, LLC, as to an undivided 0.85% interest; Simon Usuga, as to an undivided 1.09%

       interest; Source One Funding, LLC, as to an undivided 1.21% interest; Spectra

       Investments, LLC, as to an undivided 2.67% interest; Steven Bald, as to an undivided

       1.46% interest; The Entrust Group Inc. FBO Jill Meekcoms IRA #33-21296, as to an

       undivided 1.21% interest; Tiger Chang Investment LLC, as to an undivided 0.24% interest;

       Vantage Custodian FBO Sidney Haggains IRA, as to an undivided 0.61% interest; and

       Vladimir Garcia Melijov, as to an undivided 2.43% interest.

       3.     The Receiver is authorized to sell the real property and improvements at 3074

East Cheltenham free and clear of:

              a.      that certain Mortgage recorded September 8, 2016 as Document No.

       1625250140 made by EquityBuild, Inc. to Danyel Tiefenbacher and Jamie Lai, as to an

       undivided 2.27% interest; The Entrust Group Inc. FBO Jill Halverson IRA #33-21296, as




                                                6
Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 7 of 25 PageID #:17405




    to an undivided 2.27% interest; MayREI LLC, as to an undivided 3.93% interest;

    iPlanGroup Agent for Custodian FBO Christopher Pong IRA, as to an undivided 1.33%

    interest; iPlanGroup Agent for Custodian FBO Julia Pong IRA, as to an undivided 1.57%

    interest; Kevin Randall, as to an undivided 2.27% interest; Alton P. Motes and Vicki

    Elaine Washburn JTWROS, as to an undivided 3.64% interest; Paul N. Wilmesmeier, as

    to an undivided 1.14% interest; iPlanGroup Agent for Custodian FBO James B. Ploeger

    IRA, as to an undivided 0.29% interest; Flying Hound Holdings, LLC, as to an undivided

    0.84% interest; Pat Desantis, as to an undivided 5.00% interest; Adir Hazan, as to an

    undivided 2.27% interest; Optima Property Solutions LLC, as to an undivided 2.73%

    interest; Quest IRA Inc. FBO Francis Webb IRA #1437711, as to an undivided 1.00%

    interest; Kester Brothers Farm, LLC, as to an undivided 2.27% interest; James Hoven, as

    to an undivided 2.27% interest; 2nd City Solo 401K Trust, as to an undivided 0.91%

    interest; Joshua Morrow, as to an undivided 2.27% interest; D & D Investment Circle

    LLC, as to an undivided 1.36% interest; iPlanGroup Agent for Custodian FBO Yvette

    Camacho IRA, as to an undivided 1.36% interest; Madison Trust Company Custodian

    FBO Robert W. Jennings Account #M1605053, as to an undivided 3.39% interest;

    iPlanGroup Agent for Custodian FBO Jyotsna Sharma IRA, as to an undivided 1.14%

    interest; Erika Dietz, as to an undivided 2.27% interest; iPlanGroup Agent for Custodian

    FBO Mark Young IRA, as to an undivided 4.55% interest; 1839 Fund I, LLC, as to an

    undivided 2.27% interest; Joseph M. Martinez and Linda M. Martinez, as to an undivided

    2.27% interest; Ira J. Fields Living Trust, Glynis Sheppard, Trustee, as to an undivided

    2.27% interest; Terry L. Merrill and Sheryl R. Merrill, as to an undivided 2.27% interest;

    Equity Trust Company Custodian FBO Paula Levand IRA, as to an undivided 2.05%




                                             7
Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 8 of 25 PageID #:17406




    interest; TruStar Real Estate Solutions, LLC, as to an undivided 3.41% interest; Quest

    IRA, Inc. FBO Francisco A. Romero Sr. Acct. #25282-11; as to an undivided 2.55%

    interest; iPlanGroup Agent for Custodian FBO Jacqueline C. Rowe IRA, as to an

    undivided 2.27% interest; G & M You-nique Properties LLC, as to an undivided 2.73%

    interest; Walter T. Akita and Margaret M. Akita, as to an undivided 2.27% interest; Scott

    E. Pammer, as to an undivided 3.18% interest; Equity Trust Company Custodian FBO

    Stanley J. Kessock IRA, as to an undivided 2.27% interest; iPlanGroup Agent for

    Custodian FBO Filomena Mora IRA, as to an undivided 1.75% interest; KKW

    Investments, as to an undivided 0.07% interest; PNW Investments, LLC, as to an

    undivided 0.45% interest; New Move Ventures Inc., as to an undivided 2.27% interest;

    iPlanGroup Agent for Custodian FBO Maria Christina Jorgensen IRA #3320820, as to an

    undivided 1.91% interest; Vantage FBO Sidney Haggins IRA, as to an undivided 1.36%

    interest; Grathia Corporation, as to an undivided 4.55% interest; Vladimir Matviishin,

    dba Network Expert, as to an undivided 1.28% interest; Susan Tingle, as to an undivided

    2.27% interest and Samuel Home Solutions, LLC, as to an undivided 1.92% interest and

    that certain purported assignment of a partial interest in said Mortgage recorded

    September 2, 2017, as Document No. 1728613034;

           b.      that certain Mortgage, that certain Assignment of Rents, and that certain

    Financing Statement recorded September 29, 2017, as Document Nos. 1727219057,

    1727219057, and 727219058, respectively, and that certain Corrective Mortgage and

    Corrective Assignment of Rents recorded October 4, 2017, as Document Nos.

    1727715135 and 1727715136, respectively, each given by SSDF5 Portfolio 1 LLC to

    BC57, LLC (collectively, the "BC57 Security Documents");




                                             8
 Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 9 of 25 PageID #:17407




              c.      that certain claim for a property management lien recorded April 25, 2018

       as Document No. 1811519132 by Chicago Real Estate Resources Inc.; and

              d.      that certain lis pendens recorded July 2, 2018, as Document No.

       1818318078 in connection with the action styled Anson Markell, as Trustee for the

       Amark Investment Trust v. Equitybuild, Inc. d/b/a EB Equitybuild Capital, Inc.; Hard

       Money Company, LLC d/b/a Venture Hard Money Capital LLC; Equitybuild Finance,

       LLC; Jerry J. Cohen; Shaun D. Cohen; SSDF4 6250 S Mozart, LLC; SSDF4 638 N.

       Avers, LLC; SSDF4 701 5th, LLC; SSFD4 7024 S. Paxton LLC; SSDF4 7255 S Euclid,

       LLC; SSDF5 Portfolio 1, LLC; SSDF7 Portfolio 1 LLC; 4533-37 S. Calumet LLC; 6437

       S. Kenwood, LLC; 7026 Cornell, Inc., 7109 S. Calumet, LLC; 8100 S Essex, LLC; EB

       South Chicago 4, LLC and SSPH Portfolio 1, LLC, United States District Court for the

       Southern District of Texas, Houston Division, Civil Action No. 18-cv-01274 (the "Anson

       Markwell 8078 Lis Pendens").

       4.     The Receiver is authorized to sell the real property and improvements at 7201

South Constance free and clear of:

              a.      that certain Mortgage recorded November 17, 2015, as Document No.

       1532145039 made by EquityBuild, Inc. to Towpath Investments LLC, as to an undivided

       2.22% interest, Michael Borgia, as to an undivided 29.75% interest, Reynald Lalonde and

       Chantal Lemaire, as to an undivided 2.22% interest, Initium LLC, managed by Harry

       Saint- Preux, as to an undivided 2.22% interest, Steven J. Talyai, as to an undivided

       6.67% interest, Shaw Family Trust, as to an undivided 2.44% interest, PNW Investments,

       LLC, as to an undivided 2.22% interest, John Sullivan, as to an undivided 2.22% interest,

       Arthur L. Bertrand and Dinah F. Bertrand, as to an undivided 4.44% interest, Kirk Road




                                                9
 Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 10 of 25 PageID #:17408




       Investments LLC, as to an undivided 2.80% interest, Equity Trust Company Custodian

       FBO Sidney Haggins IRA, as to an undivided 2.22% interest, Quest IRA, Inc. FBO

       Steven K. Chennappan IRA # 17293-31, as to an undivided 0.44% interest, Edge

       Investments, LLC, as to an undivided 0.77% interest, Property Solutions, LLC, as to an

       undivided 2.67% interest, and EquityBuild, Inc., as to an undivided 36.68% interest;

               b.     the BC57 Security Documents; and

               c.     that certain lis pendens recorded July 2, 2018, as Document No.

       1818318077 in connection with the action styled Anson Markell, as Trustee for the

       Amark Investment Trust v. Equitybuild, Inc. d/b/a EB Equitybuild Capital, Inc.; Hard

       Money Company, LLC d/b/a Venture Hard Money Capital LLC; Equitybuild Finance,

       LLC; Jerry J. Cohen; Shaun D. Cohen; SSDF4 6250 S Mozart, LLC; SSDF4 638 N.

       Avers, LLC; SSDF4 701 5th, LLC; SSFD4 7024 S. Paxton LLC; SSDF4 7255 S Euclid,

       LLC; SSDF5 Portfolio 1, LLC; SSDF7 Portfolio 1 LLC; 4533-37 S. Calumet LLC; 6437

       S. Kenwood, LLC; 7026 Cornell, Inc., 7109 S. Calumet, LLC; 8100 S Essex, LLC; EB

       South Chicago 4, LLC and SSPH Portfolio 1, LLC, United States District Court for the

       Southern District of Texas, Houston Division, Civil Action No. 18-cv-01274 (the "Anson

       Markwell 8077 Lis Pendens").

       5.      The Receiver is authorized to sell the real property and improvements at 2736-44

West 64th free and clear of:

               a.     that certain Mortgage recorded March 19, 2015, as Document No.

       1507856003 made by EquityBuild, Inc. to Mark Young, as to an undivided 6.76%

       interest; 1839 Fund I, LLC, as to an undivided 3.38% interest; iPlanGroup Agent for

       Custodian FBO Yifan Tang IRA, as to an undivided 7.70% interest; Sunshine Bliss, LLC,




                                               10
Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 11 of 25 PageID #:17409




     as to an undivided 3.38% interest; Paul S. Applefield, DDS, 401K Plan Paul S.

     Applefield, Trustee, as to an undivided 4.05% interest; Applefield Family Trust date July

     25, 1997 Paul S. Applefield and Robin Kahn Applefield, Trustees, as to an undivided

     2.70% interest; Daniel J. Martineau, as to an undivided 6.76% interest; Debbie Elizabeth

     Lasley, as to an undivided 6.76% interest; Arbor Ventures Overseas Limited, LLC, as to

     an undivided 1.35% interest; Equity Trust Company Custodian FBO Albert Ruffin IRA,

     as to an undivided 6.76% interest; The Anchor Group LLC, as to an undivided 4.05%

     interest; Arthur L. and Dinah F. Bertrand, as to an undivided 13.51% interest; Hongjun Li

     and Sheyu Zhou, as to an undivided 12.57%; iPlan Group Agent for Custodian FBO Leah

     Kalish IRA, as to an undivided 9.46% interest; Robert Guiney, as to an undivided 6.76%

     interest; and Edge Investments, LLC, as to an undivided 4.05% interest;

            b.     that certain Mortgage, that certain Assignment of Rents, and that certain

     Financing Statement given by SSDF7 Portfolio 1 LLC to Liberty EBCP, LLC and

     recorded May 7, 2018, as Document Nos. 1812734048, 1812734049, and 1812734050,

     respectively (collectively, the "Liberty EBCP Security Documents");

            c.     that certain lis pendens recorded July 2, 2018, as Document No.

     1818318079 in connection with the action styled Anson Markell, as Trustee for the

     Amark Investment Trust v. Equitybuild, Inc. d/b/a EB Equitybuild Capital, Inc.; Hard

     Money Company, LLC d/b/a Venture Hard Money Capital LLC; Equitybuild Finance,

     LLC; Jerry J. Cohen; Shaun D. Cohen; SSDF4 6250 S Mozart, LLC; SSDF4 638 N.

     Avers, LLC; SSDF4 701 5th, LLC; SSFD4 7024 S. Paxton LLC; SSDF4 7255 S Euclid,

     LLC; SSDF5 Portfolio 1, LLC; SSDF7 Portfolio 1 LLC; 4533-37 S. Calumet LLC; 6437

     S. Kenwood, LLC; 7026 Cornell, Inc., 7109 S. Calumet, LLC; 8100 S Essex, LLC; EB




                                            11
 Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 12 of 25 PageID #:17410




       South Chicago 4, LLC and SSPH Portfolio 1, LLC, United States District Court for the

       Southern District of Texas, Houston Division, Civil Action No. 18-cv-01274 (the "Anson

       Markwell 8079 Lis Pendens"); and

              d.      that certain lis pendens recorded August 15, 2018, as Document No.

       1822706115 in connection with the action styled Michigan Shore Apartments LLC v.

       EquityBuild, Inc., SSDF7 Portfolio LLC, et al., Circuit Court of Cook County, Illinois,

       Case No. 2018-CH-09098 (the "Michigan Shores 6115 Lis Pendens").

       6.     The Receiver is authorized to sell the real property and improvements at 6355-59

South Talman free and clear of:

              a.      that certain Mortgage recorded August 2, 2016, as Document No.

       1621550123 made by EquityBuild, Inc. to Burnham 401K Trust, as to an undivided

       2.27% interest, Equity Trust Company Custodian FBO Kelly Welton IRA

       Account#200271700, as to an undivided 0.27% interest, Madison Trust Company

       Custodian FBO Huiyi Yang Roth IRA Account #M1604106, as to an undivided 3.36%

       interest, Tracy-Meek Trust dtd 03-12-2001, as to an undivided 6.36% interest, JSMS

       Trust, as to an undivided 4.55% interest, Pat Desantis, as to an undivided 10.00% interest,

       The Moore/Ferrer family 2004 trust, as to an undivided 4.55% interest, McKenzie

       Irrevocable Living Trust, dated February 3, 1999, Donald E. McKenzie, Trustee, as to an

       undivided 18.18% interest, Sidney L. Cohn & Sheila L. Cohn JTWROS, as to an

       undivided 5.45% interest, Sutherland Family Trust DTD 5-8-97 Peggy Sutherland TTEE,

       as to an undivided 4.55% interest, Adir Hazan, as to an undivided 4.55% interest, Daniel

       Martineau, as to an undivided 2.20% interest, DK Phenix Investments LLC, as to an

       undivided 13.70% interest, Kester Brothers Farm, LLC, as to an undivided 2.73%




                                               12
 Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 13 of 25 PageID #:17411




       interest, John or Cynthia Braden, as to an undivided 3.64% interest; and EquityBuild,

       Inc., as to an undivided 13.64% interest;

               b.      the Liberty EBCP Security Documents;

               c.      the Anson Markwell 8079 Lis Pendens; and

               d.      the Michigan Shores 6115 Lis Pendens.

       7.      The Receiver is authorized to sell the real property and improvements at 6356

South California free and clear of:

               a.      that certain Mortgage recorded February 4, 2016, as Document No.

       1603550264 made by EquityBuild, Inc. to Madison Trust Company Custodian FBO

       Rochelle Minchow M1511505 IRA, as to an undivided 14.67% interest; Nicholas C

       Jenks and Joyce R Jenks JTWROS, as to an undivided 3.33% interest; iPlanGroup Agent

       for Custodian FBO Ed Bancroft IRA, as to an undivided 2.00% interest; Peter P Nuspl, as

       to an undivided 19.89% interest; MTASS Realty, LLC, as to an undivided 33.40%

       interest; Self-Directed IRA Services FBO Vincent Michael Spreuwenberg IRA

       201207909, as to an undivided 4.68% interest; Scott E. Pammer, as to an undivided

       6.67% interest; Geraldine Martin, as to an undivided 6.68% interest; Crossglobalfunding,

       LLC, as to an undivided 3.33% interest; Oak Barrel One, LLC, as to an undivided 2.67%

       interest; Chetram Jodha, as to an undivided 2.67% interest;

               b.      the Liberty EBCP Security Documents;

               c.      the Anson Markwell 8079 Lis Pendens; and

               d.      the Michigan Shores 6115 Lis Pendens.

       8.      The Receiver is authorized to sell the real property and improvements at 7051

South Bennett free and clear of:




                                               13
Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 14 of 25 PageID #:17412




            a.     that certain Mortgage recorded April 27, 2015, as Document No.

     1511750077 made by EquityBuild, Inc. to Steve Weera and Esther Tonasut, as to an

     undivided 4.12% interest; Peter P. Nuspl, as to an undivided 14.45% interest; Zin

     Investments LLC, as to an undivided 28.81% interest; Equity Trust Company Custodian

     FBO Mark Mouty IRA, as to an undivided 6.58% interest; Michael Mallory Gibbons, as

     to an undivided 25.84% interest; IRA Innovations, LLC, FBO, Kimberly Robinsons,

     IRA, as to an undivided 3.62% interest; Jacqueline C. Rowe, as to an undivided 6.17%

     interest; 1839 Fund I LLC, as to an undivided 5.80% interest; Kimberly Robinson, as to

     an undivided 0.49% interest; and Carl Walker, as to an undivided 4.12% interest;

            b.     that certain Assignment of Mortgage from Michael Mallory Gibbons to

     Best Capital Funding, Inc., recorded June 19, 2017, as Document No. 1717018061;

            c.     that certain Assignment of Mortgage from Michael Mallory Gibbons to

     Provident Trust Group LLC: FBO Barbara E. Burton-IRA, recorded June 19, 2017, as

     Document No. 1717018062;

            d.     that certain Assignment of Mortgage from Michael Mallory Gibbons to

     Adaz, LLC, recorded June 19, 2017, as Document No. 1717018063;

            e.     that certain Assignment of Mortgage from Michael Mallory Gibbons to

     Wisemove Properties, LLC, recorded June 19, 2017, as Document No. 1717018064;

            f.     that certain Assignment of Mortgage from Michael Mallory Gibbons to

     Paul S. Scribner Revocable Trust dated May 15, 2003, recorded June 19, 2017 as

     Document No. 1717018065;

            g.     that certain Assignment of Mortgage from Michael Mallory Gibbons to

     Green Light Investments, LLC, recorded June 19, 2017, as Document No. 1717018066;




                                            14
 Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 15 of 25 PageID #:17413




              h.      the Liberty EBCP Security Documents;

              i.      the Anson Markwell 8078 Lis Pendens; and

              j.      the Michigan Shores 6115 Lis Pendens.

       9.     The Receiver is authorized to sell the real property and improvements at 7201-07

South Dorchester free and clear of:

              a.      that certain Mortgage recorded June 27, 2016, as Document No.

       1617919110 made by EquityBuild, Inc. to iPlanGroup Agent for Custodian FBO Mark

       Young IRA, as to an undivided 1.82% interest; Frank & Laura Sohm, as to an undivided

       1.34% interest; Ping Liu, as to an undivided 4.55% interest; Asians Investing In Real

       Estate, LLC, as to an undivided 5.45% interest; Paul N. Wilmesmeier, as to an undivided

       2.27% interest; Towpath Investments LLC, as to an undivided 2.73% interest; Pat

       Desantis, as to an undivided 10.00% interest; Equity Trust Company Custodian FBO

       Terri Shelton Account#200338949 IRA, as to an undivided 4.55% interest; iPlanGroup

       Agent for Custodian FBO Laura Dirnberger Roth IRA, as to an undivided 0.71% interest;

       Optima Property Solutions LLC, as to an undivided 7.05% interest; Nicholas C Jenks and

       Joyce R Jenks JTWROS, as to an undivided 4.55% interest; Aluvelu Homes, LLC, as to

       an undivided 0.45% interest; iPlanGroup Agent for Custodian FBO Rajanikanth

       Tanikella, IRA Acct No. 3300878, as to an undivided 4.55% interest; Vartan Tarakchyan,

       Trustee for Defined Benefits Plan and 401K Pension Plan, as to an undivided 5.91%

       interest; Clearwood funding LLC, as to an undivided 4.55% interest; Hillside Fund, LLC,

       as to an undivided 4.55% interest; Bill Akins, as to an undivided 4.55% interest; Steven

       Roche, as to an undivided 1.82% interest; Remoni Global Holdings, LLC, as to an

       undivided 3.18% interest; Timothy Sharp, as to an undivided 4.55% interest; Equity Trust




                                               15
 Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 16 of 25 PageID #:17414




       Company Custodian for James Robinson IRA, as to an undivided 4.55% interest; Rachel

       C. Beck, as to an undivided 4.55% interest; Lori Waring, as to an undivided 4.55%

       interest; Quest IRA, Inc. FBO Freda Smith IRA # 16816-11, as to an undivided 1.82%

       interest and JN Investment Trust, as to an undivided 5.45% interest;

               b.     the Liberty EBCP Security Documents;

               c.     the Anson Markwell 8078 Lis Pendens; and

               d.     the Michigan Shores 6115 Lis Pendens.

       10.     The Receiver is authorized to sell the real property and improvements at 7508

South Essex free and clear of:

               a.     that certain mortgage recorded June 7, 2016, as Document No.

       1615950074 and re-recorded as Document No. 1634734075 made by EquityBuild, Inc. to

       Alex Breslav, as to an undivided 4.22% interest; Bill Akins, as to an undivided 8.15%

       interest; Daniel Martineau, as to an undivided 8.15% interest; Cosmos Building

       Maintenance Solo 401K Trust Acct. # 2758150862, as to an undivided 3.70% interest;

       James Taber, as to an undivided 3.70% interest; Beth Denton, as to an undivided 3.70%

       interest; IRA Services Trust Company CFBO Beth Denton, as to an undivided 1.48%

       interest; Bridges Christopher, as to an undivided 1.85% interest; Eleven St. Felix Street

       Realty Corp, as to an undivided 3.70% interest; Asians Investing in Real Estate, LLC, as

       to an undivided 4.07% interest; Coleman Scheuller, as to an undivided 3.70% interest;

       Quest IRA Inc FBO Terri S. Tracy IRA #24921-31, as to an undivided 8.89% interest;

       Grathia Corporation, as to an undivided 3.70% interest; Madison Trust Company

       Custodian FBO Rochelle Minchow # M151150, as to an undivided 3.70% interest; JFKN

       Investment Trust, as to an undivided 2.96% interest; Madison Trust Company Custodian




                                               16
 Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 17 of 25 PageID #:17415




       FBO Stuart Edelman #M1510082, as to an undivided 3.70% interest; Receivables to

       Cash, LLC d/b/a Berenger Capital, as to an undivided 3.70% interest; Capital Liability

       Investments, LLC, as to an undivided 4.07% interest; EquityBuild, Inc., as to an

       undivided 0.74% interest; Equity Trust Company Custodian FBO James McKnight SEP,

       as to an undivided 0.38% interest; Equity Trust Company Custodian FBO Silma

       McKnight SEP, as to an undivided 0.44% interest; Madison Trust Company Custodian

       FBO Huiyi Yang M1604042, as to an undivided 1.62% interest; iPlan Group Agent for

       Custodian FBO Jason Ragan Account #3300445 IRA, as to an undivided 1.19% interest;

       iPlan Group Agent for Custodian FBO Jason Ragan Account #3320326 Roth IRA, as to

       an undivided 1.53% interest; Madison Trust Company Custodian FBO David Harris

       #1604039, as to an undivided 3.93% interest; Umbrella Investment Partners LLC, as to

       an undivided 2.96% interest; LaDonna W. Acklen, as to an undivided 3.70% interest;

       Principal Assets, LLC, as to an undivided 0.14% interest; Russ Moreland, as to an

       undivided 3.70% interest; Cama Plan FBO Bill Akins IRA, as to an undivided 0.74%

       interest; Phyllis Harte, as to an undivided 0.69% interest; and Pittman Gold, LLC, as to

       an undivided 1.05% interest;

              b.      the Liberty EBCP Security Documents;

              c.      the Anson Markwell 8079 Lis Pendens; and

              d.      the Michigan Shores 6115 Lis Pendens.

       11.    The Receiver is authorized to sell the real property and improvements at 7953-59

South Marquette free and clear of:

              a.      that certain Mortgage recorded May 21, 2015, as Document No.

       1514129033 made by Property Solutions, LLC to Jacqueline C. Rowe, as to an undivided




                                               17
Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 18 of 25 PageID #:17416




     5.64% interest, iPlanGroup Agent for Custodian FBO Jim Taber IRA, as to an undivided

     5.64% interest, iPlanGroup Agent for Custodian FBO Dan O'Hare IRA, as to an

     undivided 5.64% interest, 1839 Fund I, LLC, as to an undivided 4.45% interest, Quest

     IRA, Inc. FBO Steven K. Chennappan IRA #17293-31, as to an undivided 5.64%

     interest, Burnham 401 K Trust, as to an undivided 2.54% interest, Steven and Linda

     Lipschultz, as to an undivided 19.95% interest, Equity Trust Company Custodian FBO

     Account # Z149966 IRA, as to an undivided 1.86% interest, Equity Trust Company

     Custodian FBO Account # Z150206 IRA, as to an undivided 1.92% interest, Christopher

     Maher, as to an undivided 1.86% interest, American Estate and Trust Self-Directed IRA

     FBO Brenda Elder. IRA Acct #T1001616147, as to an undivided 5.05% interest, Pensco

     Trust Company Custodian FBO Steve Weera Tonasut IRA#20004340, as to an undivided

     5.64% interest, Edge Investments, LLC, as to an undivided 6.54% interest, 2nd City Solo

     401K Trust, as to an undivided 11.27% interest, John E. Bloxham, as to an undivided

     12.40% interest, and Howard and Doris Bybee, as to an undivided 5.64% interest;

            b.     that certain Assignment of Partial Interest in Mortgage recorded October

     13, 2017, as Document No. 1728613035;

            c.     the Liberty EBCP Security Documents; and

            d.     that certain lis pendens recorded July 2, 2018, as Document No.

     1818318080 in connection with the action styled Anson Markell, as Trustee for the

     Amark Investment Trust v. Equitybuild, Inc. d/b/a EB Equitybuild Capital, Inc.; Hard

     Money Company, LLC d/b/a Venture Hard Money Capital LLC; Equitybuild Finance,

     LLC; Jerry J. Cohen; Shaun D. Cohen; SSDF4 6250 S Mozart, LLC; SSDF4 638 N.

     Avers, LLC; SSDF4 701 5th, LLC; SSFD4 7024 S. Paxton LLC; SSDF4 7255 S Euclid,




                                            18
 Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 19 of 25 PageID #:17417




       LLC; SSDF5 Portfolio 1, LLC; SSDF7 Portfolio 1 LLC; 4533-37 S. Calumet LLC; 6437

       S. Kenwood, LLC; 7026 Cornell, Inc., 7109 S. Calumet, LLC; 8100 S Essex, LLC; EB

       South Chicago 4, LLC and SSPH Portfolio 1, LLC, United States District Court for the

       Southern District of Texas, Houston Division, Civil Action No. 18-cv-01274.

       12.     The Receiver is authorized to sell the real property and improvements at 5618-20

South King free and clear of:

               a.     that certain Mortgage recorded April 24, 2015, as Document No.

       1511456068 made by EquityBuild, Inc. to Duane Young, as to an undivided 5.78% interest;

       Advanta IRA Trust, LLC FBO Brian Shea IRA #6213202, as to an undivided 3.04%

       interest; Equity Trust Company Custodian FBO Kevin Bybee IRA, as to an undivided

       23.12% interest; iPlan Group Agent for Custodian FBO Leah Kalish IRA, as to an

       undivided 6.80% interest; Arthur L. Bertrand and Dinah F. Bertrand, as to an undivided

       5.78% interest; IB Investments LLC, as to an undivided 5.78% interest; The Income Fund,

       LLC, as to an undivided 49.67% interest; and EquityBuild, Inc., as to an undivided 0.02%

       interest;

               b.     that certain Mortgage, that certain Assignment of Rents, and that certain

       Financing Statement recorded May 23, 2017, as Document Nos. 1714316084,

       1714316085, and 1714316086, respectively, given by SSPH Portfolio 1 LLC to UBS AG

       and last assigned to UBS AG by Document Nos. 1910255150, and 1910255151, and

       1912045048, respectively (collectively, the "UBS Security Documents"); and

               c.     that certain lis pendens recorded July 2, 2018, as Document No.

       1818318076 in connection with the action styled Anson Markell, as Trustee for the Amark

       Investment Trust v. Equitybuild, Inc. d/b/a EB Equitybuild Capital, Inc.; Hard Money




                                               19
Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 20 of 25 PageID #:17418




     Company, LLC d/b/a Venture Hard Money Capital LLC; Equitybuild Finance, LLC; Jerry

     J. Cohen; Shaun D. Cohen; SSDF4 6250 S Mozart, LLC; SSDF4 638 N. Avers, LLC;

     SSDF4 701 5th, LLC; SSFD4 7024 S. Paxton LLC; SSDF4 7255 S Euclid, LLC; SSDF5

     Portfolio 1, LLC; SSDF7 Portfolio 1 LLC; 4533-37 S. Calumet LLC; 6437 S. Kenwood,

     LLC; 7026 Cornell, Inc., 7109 S. Calumet, LLC; 8100 S Essex, LLC; EB South Chicago 4,

     LLC and SSPH Portfolio 1, LLC, United States District Court for the Southern District of

     Texas, Houston Division, Civil Action No. 18-cv-01274 (the "Anson Markwell 8076 Lis

     Pendens").

             13.     The Receiver is authorized to sell the real property and improvements at

     6558 South Vernon free and clear of:

                     a.      that certain Mortgage recorded August 8, 2014, as Document No.

             1422050101 given by EquityBuild, Inc. to Hard Money Company, LLC;

                     b.      that certain Assignment of Mortgage from Russell & Ursula Waite

             to Pensco Trust Company Custodian FBO Kathleen Robinson Self-Directed Roth

             IRA 080000001320 as to an undivided 4.35% interest, recorded August 2, 2016, as

             Document No. 1621550122;

                     c.      the UBS Security Documents; and

                     d.      the Anson Markwell 8076 Lis Pendens.

             14.     The Receiver is hereby vested with full power and authority to execute

     any and all closing documents associated with the conveyances of the Properties,

     including, but not limited to, deeds, bills of sale, affidavits of title, and settlement

     statements.




                                                20
Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 21 of 25 PageID #:17419




            15.     The proceeds from the sales of the Properties shall be held by the Receiver

     in separate subaccounts for which the Receiver shall maintain an accounting as to all

     sums deposited therein, and shall not be available to pay operating expenses of the

     Receivership nor for any other expense or distribution, absent further order of Court.


                                                  Entered: 9/14/20



                                                   John Z. Lee
                                                   United States District Court Judge




                                             21
Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 22 of 25 PageID #:17420




                                                                       TAB A
Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 23 of 25 PageID #:17421



1700 WEST JUNEWAY TERRACE
CHICAGO, ILLINOIS 60626
1700 JUNEWAY LLC
11-30-205-011-0000

THE WEST 22 FEET OF LOT 6 AND ALL OF LOTS 7 AND 8 AND THE EAST 22 FEET OF LOT 9
IN BLOCK 2 IN DAVID P. O'LEARY'S SUBDIVISION OF PART OF THE SOUTH HALF OF THE
NORTHEAST QUARTER OF SECTION 30, TOWNSHIP 41 NORTH, RANGE 14 EAST OF THE
THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

3074 EAST CHELTENHAM PLACE
CHICAGO, ILLINOIS 60649
SSDF5 PORTFOLIO 1 LLC
21-30-414-040-0000

THE EASTERLY 120 FEET OF LOT 114, IN DIVISION ONE OF WESTFALL'S SUBDIVISION OF
208 ACRES, BEING THE EAST HALF OF THE SOUTHWEST QUARTER AND THE SOUTHEAST
FRACTIONAL QUARTER OF SECTION 30, TOWNSHIP 38 NORTH, RANGE 15 EAST OF THE
THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

7201 SOUTH CONSTANCE AVENUE
CHICAGO, ILLINOIS 60649
SSDF5 PORTFOLIO 1 LLC
20-25-119-001-0000

LOTS 13 AND 14 (EXCEPT SOUTH 6 INCHES THEREOF) IN CHRISTOPHER COLUMBUS
ADDITION TO JACKSON PARK, A SUBDIVISION OF THE EAST HALF OF THE NORTHWEST
QUARTER OF SECTION 25, TOWNSHIP 38 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL
MERIDIAN, IN COOK COUNTY, ILLINOIS.

2736-44 WEST 64TH STREET
CHICAGO, ILLINOIS 60629
SSDF7 PORTFOLIO 1 LLC
19-24-200-029-0000

LOT 15 (EXCEPT THE NORTH 10 FEET THEREOF), IN MOREAU AND DEJONG'S
RESUBDIVISION OF LOTS 30 TO 48, INCLUSIVE, IN BLOCK 16, IN AVONDALE ADDITION TO
CHICAGO, BEING A SUBDIVISION OF THE WEST HALF OF THE NORTHEAST QUARTER OF
SECTION 24, TOWNSHIP 38 NORTH, RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN,
IN COOK COUNTY, ILLINOIS.

6355-59 SOUTH TALMAN AVENUE
CHICAGO, ILLINOIS 60629
SSDF7 PORTFOLIO 1 LLC
19-24-203-023-0000

LOTS 28 AND 29 IN BLOCK 1 IN AVONDALE, A SUBDIVISION OF THE WEST HALF OF THE
NORTHEAST QUARTER OF SECTION 24, TOWNSHIP 38 NORTH, RANGE 13, EAST OF THE
THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

                                       1
Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 24 of 25 PageID #:17422



6356 SOUTH CALIFORNIA AVENUE
CHICAGO, ILLINOIS 60629
SSDF7 PORTFOLIO 1 LLC
19-24-107-037-0000

LOTS 26 AND 27 IN BLOCK 1 IN JOHN BAIN'S SUBDIVISION OF THE EAST HALF OF THE EAST
HALF OF THE NORTHWEST QUARTER OF SECTION 24, TOWNSHIP 38 NORTH, RANGE 13,
EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

7051 SOUTH BENNETT AVENUE
CHICAGO, ILLINOIS 60649
SSDF7 PORTFOLIO 1 LLC
20-24-328-011-0000

LOT 13 (EXCEPT THE SOUTH 22 FEET THEREOF) AND LOT 14 (EXCEPT THE NORTH 8 FEET
THEREOF) IN BLOCK 15 IN JACKSON PARK HIGHLANDS, IN THE EAST HALF OF THE
SOUTHWEST QUARTER OF SECTION 24, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE
THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

7201-07 SOUTH DORCHESTER AVENUE
CHICAGO, ILLINOIS 60619
SSDF7 PORTFOLIO 1 LLC
20-26-210-001-0000

LOTS 14 AND 15 IN BLOCK 10 IN JOHN G. SHORTALL TRUSTEE'S SUBDIVISION OF THE
NORTH HALF OF THE NORTHEAST QUARTER OF SECTION 26, TOWNSHIP 38 NORTH, RANGE
14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

7508 SOUTH ESSEX AVENUE
CHICAGO, ILLINOIS 60649
SSDF7 PORTFOLIO 1 LLC
21-30-301-030-0000

LOT 1 AND THE EAST 18 FEET OF LOT 2, IN BLOCK 3, IN SOUTH SHORE PARK, BEING A
SUBDIVISION OF THE WEST HALF OF THE SOUTHWEST QUARTER OF SECTION 30,
TOWNSHIP 38 NORTH, RANGE 15 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
COUNTY, ILLINOIS.

7953-59 SOUTH MARQUETTE ROAD
CHICAGO, ILLINOIS 60617
SSDF7 PORTFOLIO 1 LLC
21-31-106-024-0000

LOTS 29 AND 30 IN THE SUBDIVISION OF BLOCK 6 OF CIRCUIT COURT PARTITION OF THE
NORTHWEST QUARTER OF THE NORTHEAST QUARTER AND THE NORTHEAST QUARTER
OF THE NORTHWEST QUARTER OF SECTION 31, TOWNSHIP 38 NORTH, RANGE 15 EAST OF
THE THIRD PRINCIPAL MERIDIAN IN COOK COUNTY, ILLINOIS.




                                       2
Case: 1:18-cv-05587 Document #: 789 Filed: 09/14/20 Page 25 of 25 PageID #:17423



5618-20 SOUTH MARTIN LUTHER KING DRIVE
CHICAGO, ILLINOIS 60637
SSPH PORTFOLIO 1 LLC
20-15-112-018-0000
20-15-112-019-0000

LOT 5 AND THE SOUTH 17 FEET OF LOT 4 IN BLOCK 1 IN BURNHAM'S RESUBDIVISION OF
THE NORTH 4 ACRES OF LOT 1 IN NEWHALL, LARNED AND WOODBRIDGE'S
RESUBDIVISION OF PART OF THE NORTHWEST QUARTER IN SECTION 15, TOWNSHIP 38
NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN IN COOK COUNTY, ILLINOIS.

6558 SOUTH VERNON AVENUE
CHICAGO, ILLINOIS 60637
SSPH PORTFOLIO 1 LLC
20-22-216-038-0000
20-22-216-039-0000

LOTS 3 AND 4 IN RUBY A. S. NICKELSON'S RESUBDIVISION OF LOTS 21 TO 25, IN BLOCK 1
IN OAKWOOD SUBDIVISION OF THE NORTH HALF OF THE SOUTH HALF OF THE
NORTHEAST QUARTER OF SECTION 22, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE
THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.




                                       3
